EXE TECHNOLOGIES, INC.

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

             This First Amendment to Amended and Restated Employment Agreement
(this “Amendment”) is dated this 25th day of June, 2001 by and between Mark R.
Weaser (the “Employee”) and EXE Technologies, Inc. (the “Company”) and amends
that certain Amended and Restated Employment Agreement dated as of October 18,
2000 (the “Agreement”) between the Employee and the Company.

             WHEREAS, the parties desire to amend the Agreement to reflect
certain changes, in accordance with the terms and conditions set forth below.

             NOW, THEREFORE, in consideration of the mutual covenants set forth
herein and intending to be legally bound hereby, the parties agree as follows:

             1.          Definitions.  All capitalized terms used in this
Amendment shall have the same meaning as those contained in the Agreement unless
otherwise defined herein.

             2.          Section 4.6.  A new Section 4.6 is hereby added as
follows:

4.6.       Loan.  The Company shall loan the Employee Two Hundred Thousand
Dollars ($200,000.00) (the “Loan”), evidenced by a promissory note substantially
in the form attached hereto as Schedule F.  The Loan shall become due and
payable in full upon the fourth anniversary of the Loan and interest shall be
payable annually at a rate of eight and one half percent (8.5%); provided,
however, that notwithstanding any other provisions of this Agreement to the
contrary, in the event that the Employee’s employment with the Company is
terminated due to death or Disability (as hereinafter defined) or by the Company
without cause, then the unpaid amount thereof shall be forgiven by the Company.
As security for the Loan, the Employee shall enter into a Stock Pledge Agreement
in the form attached as Schedule G hereto pursuant to which the Employee shall
pledge to the Company 33,333 shares of the Common Stock of the Company.  The
Loan is being made to facilitate the Employee’s other financial commitments and
not to purchase any additional capital stock of the Company.

             3.          Section 8.6.  A new Section 8.6 is hereby added as
follows:

8.6        Loan Forgiveness.  In the event of a termination of the Employee’s
employment due to death or Disability or by the Company without cause, then the
outstanding amounts of the Loan will be forgiven, in addition to the Employee
receiving the consideration set forth in Sections 8.1(b), 8.2, 8.4(b) and 8.5
hereof, as appropriate.

 

             4.          Miscellaneous.  The Agreement shall remain in full
force and effect, subject only to the changes herein specified.  The Agreement,
as modified by this Amendment, constitutes the entire understanding between the
parties with respect to the subject matter hereof and supersedes any prior
understandings and/or written or oral agreements between them.  All references
to the Agreement in any other documents shall mean the Agreement as amended
hereby and from time to time hereafter in writing.  This Amendment shall be
governed by the laws of the State of Texas, without regard to the principles of
conflicts of laws of any jurisdiction.

             IN WITNESS WHEREOF, the parties have executed this Amendment on the
date first above written.

EMPLOYEE:   EXE TECHNOLOGIES, INC.       /s/  Mark Weaser

--------------------------------------------------------------------------------

  By:   /s/ Christopher F. Wright

--------------------------------------------------------------------------------

Mark R. Weaser

        Title:   SVP – Administration

--------------------------------------------------------------------------------

 